DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-5, filed 10/30/2020, with respect to claims 1-9, specifically concerning claim 1, i.e. the limitation claiming “…the circuit board including a front edge and a rear edge and a plurality of housing slots positioned at the front edge (see lines 4-5 of claim 1),” and further wherein “…a housing with a plurality of slot walls, the slot walls positioned in the housing slots (see lines 9-10 of claim 1). Examiner has determined that although Purkis teaches circuit boards, the art does not teach a singular circuit board including the slots. This deficiency was still not cured by Blichasz, because even though Blichasz teaches a singular circuit board having slots (see Fig 2 Blichasz), the board is disposed at a bottom of the port module upon assembly to receive grounding/signal pins of portion 5 (see col 5 lines 54-58 Blichasz), rather than being placed to receive any slot walls there-between. As such, after careful reconsideration, the examiner finds the applicant's arguments to be persuasive. In none of the figures or written description does Purkis or Blichasz clearly disclose 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
After careful reconsideration and reasons as stated above, examiner has determined that the specific teaching of claim 1, i.e., “a port module that includes a housing with a plurality of slot walls, the slot walls positioned in the housing slots,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 2-9 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Blichasz 6,945,820, Figs 1-12; Murr 2006/0166550, Figs 1-3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841                                                                                                                                                                                                        




/RASHEN E MORRISON/Examiner, Art Unit 2841